DETAILED ACTION
In response to the Amendments filed on November 15, 2021, claims 1, 4-6, 12, 13, and 20-25 are amended. Currently, claims 1, 3-13, and 19-25 are now pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 15, 2021 has been entered.

Claim Objections
Claims 21-23 and 25 are objected to because of the following informalities: 
Claim 21: the recitation of “by the sensor control” should be recited as --by the sensor control unit-- so as to avoid any confusion.
Claims 21 and 22: the recitations of “and second, return displacement” are suggested to be recited as --and the second, return displacement-- to avoid any confusion.
Claim 23: the recitation of “a data storage unit, with stored data” is suggested to be recited as --a data storage unit with stored data--.
Claim 25: the recitation of “the inductive sensor, starting or ending” is suggested to be recited as --the inductive sensor, and starting or ending-- so as to avoid any confusion.
Claim 25 is also objected to for incorporating the above informalities through their respective claim dependencies. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a locking mechanism for releasably locking the electronic module axially relative to the injection device” in claim 10. It is noted that “mechanism” is a generic placeholder with the functional language “locking…for releasably locking the electronic module axially relative to the injection device.”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: a lock/release mechanism includes a locking element 24a in the form of a protrusion or nose engaging with a counterpart opening or recess of the device housing. The protrusion is biased by means of a locking spring 24b and connected to the release button 24c by way of a release button ring 24d that in turn is guided, or held, by a release button ring guide 24e, such that activating or pressing the release button 24c moves the protrusion out of engagement with the recess, against the force of the locking spring 24b as described in instant [0040].

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-11, 13, 19-22, 24, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 13, the recitations of “to essentially the first or, in case of injection abort or interruption, to another, final component position” in the respective claims is confusing because it is unclear if the recitations of “the first”, “another” and “final component” are requiring three different positions. However, as best understood from the instant disclosure, particularly the sections cited by applicant on pg. 7 of the Remarks, it appears that the recitation is only requiring two positions: the first component position and another final component position. Therefore, it is suggested that the claims be amended to recite -- to essentially the first component position or, in case of injection abort or interruption, to another final component position-- to clarify the confusion. If applicant intends to require three different positions, appropriate citation is requested so as to avoid any issues of new matter.
Further regarding claim 1, the recitation of “during monitoring” in line 6 is also confusing because it is unclear whether the recitation is requiring that during “monitoring of an injection process executed by the injection device for dispensing the filled syringe” of lines 4-5 or during monitoring with the sensor in general. However, as best understood from applicant’s remarks, the recitation is interpreted as requiring during monitoring of an injection process executed by the injection device for dispensing the filled syringe. Therefore, it is suggested that the recitation be amended to recite --during the monitoring-- so as to clarify the confusion.
claim 13, the recitation of “as part of monitoring” in line 2 is also confusing because it is unclear whether the recitation is requiring as part of “monitoring of an injection process executed for dispensing the filled syringe” of lines 3-4 of claim 12 or during monitoring of the sensor unit in general. However, as best understood from applicant’s remarks, the recitation is interpreted as requiring as part of monitoring of an injection process executed for dispensing the filled syringe. Therefore, it is suggested that the recitation be amended to recite --as part of the monitoring-- so as to clarify the confusion.
Regarding claim 24, the recitation of “the monitored injection device” appears to lack antecedent basis because claim 12 does not require a monitored injection device. Moreover, while claim 12 has been amended to recite “configured for monitoring of an injection process executed for dispensing from the filled syringe” and thus, also does not require monitoring of the injection device. However, as best understood, the recitation is interpreted as referring to the same injection device recited in claim 12. Therefore, it is suggested that the recitation be amended to recite --the injection device-- so as to avoid any confusion.
Claims 3-11, 19-22, 24, and 25 are rejected for incorporating the above confusion through their respective claim dependencies. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 8, 10, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eckel (US Pub. No. 2017/0146381 A1).
Claim 1. Eckel discloses a system comprising: 
an injection device (200) with a device housing (i.e., housing of syringe 200) for a filled syringe (i.e. since syringe 200 is filled after filling); and 
an electronic module (100) with a module housing (120), the electronic module being adapted to be removably attached to the injection device for monitoring of an injection process executed by the injection device for dispensing from the filled syringe ([0030]; i.e., monitoring filling of a syringe include dispensing excess filled fluid from the syringe to fill a desired amount), 
wherein the electronic module comprises a sensor (172) for detecting during the monitoring, in an attached state of the electronic module and the injection device, electromagnetic changes caused by a two-way component displacement (i.e., displacement of plunger of the syringe which is moveable in two directions depending on the fill level, see [0037], [0050]), including a first displacement of a component of the injection device (i.e., a displacement of the plunger of the syringe in one direction of the ΔX) from a first to a second component position (i.e., from a first position at the start of ΔX to the second position at the end of ΔX) and by a second, return displacement of the component from the second component position to essentially the first, or in case of the injection abort or interruption, to another, final component position (i.e., a return displacement of the plunger of the syringe in the opposite direction of the ΔX includes 
Claim 8. Eckel discloses the system according to claim 1, wherein the electronic module comprises a status indicator (124) for indicating a status of the system to a user ([0028]; i.e., status including volume of the measurement) or for indicating a lapse of a holding time ([0037] and [0040]; i.e., although Eckel does not explicitly disclose indicating of a lapse of holding time,, Eckel does disclose that the measurement is real-time, see [0037] and the device comprises a timer, see [0040].  
Claim 10. Eckel discloses the system according to claim 1, wherein the electronic module comprises a locking mechanism (130, 122D, 126) for releasably locking the electronic module axially relative to the injection device ([0030]; i.e., the plunger adapter 130, clamping mechanism 126, and button 122D is considered an equivalent structure to the corresponding structure of the instant disclosure providing a mechanical locking of device 100 to syringe 200 similar to how locking element 24a with the device housing to releasably lock the device housing of the instant disclosure).
Claim 20. Eckel discloses the system according to claim 1, wherein the second, return displacement of the component is from the second component position to a final component position ([0050]; i.e., final component position corresponding to the desired dosage amount filled in the syringe). Although the claim has been further clarified to require “driven under the force of an expanding cover sleeve spring.” This limitation is not considered to be a positively required limitation of the injection device or of the component since it is recited as part of the function limitation of the sensor. Thus, in this case, since Eckel discloses that the sensor .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claims 12, 13, 21-23, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eckel (US Pub. No. 2017/0146381 A1), or in the alternative, under 35 U.S.C. 103 as being unpatentable over Eckel (US Pub. No. 2017/0146381 A1) in view of Schabbach (US Pub. No. 2015/0202375 A1).
Claim 12. Eckel discloses an electronic module (100) with a module housing (120), the electronic module being adapted to be removably attached to an injection device with a device housing for a filled syringe (i.e., housing of syringe 200 is for a filled syringe after filling of syringe 200) and configured for monitoring of an injection process executed for dispensing from the filled syringe (Abstract, ([0030]; i.e., monitoring filling of a syringe include dispensing excess filled fluid from the syringe to fill a desired amount), wherein the electronic module comprises an inductive sensor (172) ([0055]) and a sensor control unit (182) ([0038]) for detecting, in an attached state of the electronic module and the injection device, an inductance (i.e., since sensor in the form of an inductive sensor, circuitry 182 detects inductance via the inductive sensor) which depends on a two-way component displacement (i.e., displacement of plunger of the syringe which is moveable in two directions depending on the fill level, see [0037], [0050]) of a component of the injection device. 
claimed sensor control unit) would be capable of detecting inductance depending on the position of the plunger of the syringe as described in [0055] when the plunger is at least partially made of electrically conductive material.
Moreover, while Eckel explicitly discloses the sensor in the form of an inductive sensor ([0037]), Eckel does not explicitly disclose that the inductive sensor comprising an induction coil and that the sensor control unit detecting an inductance of the induction coil. However, it is well-known in the art that an inductive sensor comprises an induction coil and thus, one of ordinary skill in the art would recognize that an inductive sensor comprises an induction coil. 
Alternatively, even if this is not an inherent feature of an inductive sensor, it is noted that Schabbach also discloses an electronic module (2) with a module housing (20), the electronic module being adapted to be removably attached to an injection device (1) with a device housing (10) for monitoring of an injection process executed by the injection device, wherein the electronic module comprises an inductive sensor (401) comprising an induction coil (i.e., coil of conductor) ([0024]) and a sensor control unit (24) for detecting, in an attached state of the electronic module and the injection device, an inductance of the induction coil which depends on a position of a component (205) of the injection device at least partially made of electrically conductive material (i.e., magnetic material or magnetic coating) ([0224]-[0226]). 
Claim 13. Eckel or Eckel in view of Schabbach discloses he electronic module of claim 12, wherein Eckel in view of Schabbach further discloses the sensor control unit as part of monitoring is configured to determine changes in the inductance of the induction coil (i.e., via detection by inductive sensor) caused by a first displacement of the component of the injection device (i.e., a displacement of the plunger of the syringe in one direction of the ΔX) from a first to a second component position (i.e., from a first position at the start of ΔX to the second position at the end of ΔX) and by a second, return displacement of the component from the second component position to essentially the first, or in case of the injection abort or interruption, to another, final component position (i.e., a return displacement of the plunger of the syringe in the opposite direction of the ΔX includes returning to the start of the ΔX or another different ΔX depending on the user’s operation of the device) (Fig. 7B, [0050]).
Claim 21. Eckel or Eckel in view of Schabbach discloses the electronic module according to claim 13, wherein Eckel further discloses the electronic module is configured to determine, 
Claim 22. Eckel or Eckel in view of Schabbach discloses the electronic module according to claim 13, wherein Eckel further discloses that the sensor control unit being configured to produce digital sensor output signals ([0050]; i.e., output signals including output to display) from changes in the inductance of the induction coil; and an evaluation unit (184) for processing of digital sensor output signals indicative of the first displacement and the second, return displacement, and determining whether or not a correct execution of the injection process occurred ([0050]; i.e., volumetric measurements to allow for determination of whether the desired dosage amount is acquired is a determination of whether or not a correct execution of the injection process occurring).  
Claim 23. Eckel or Eckel in view of Schabbach discloses the electronic module according to claim 12, wherein Eckel discloses the electronic module comprises a data storage unit (196) with data storage for at least timing and quality information of an injection event monitored ([0039]; [0041]; see [0040] for information stored), and a wireless communication unit (192) for transmitting, by the wireless communication unit, the stored data to a mobile device ([0038], [0041]).  
Claim 25. Eckel or Eckel in view of Schabbach discloses the electronic module according to claim 22, wherein Eckel further discloses comprising a connection detection switch (122D) .   

Claims 3, 7, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Eckel (US Pub. No. 2017/0146381 A1) in view of Schabbach (US Pub. No. 2015/0202375 A1).
Claim 3. Eckel discloses the system according to claim 1, wherein the sensor comprises an inductive sensor but does not explicitly disclose that the inductive sensor that comprises an induction coil and that the component comprises a conductive component at least partially made of electronically conductive material.
While Eckel explicitly discloses the sensor in the form of an inductive sensor ([0037]), Eckel does not explicitly disclose that the inductive sensor comprising an induction coil and that the sensor control unit detecting an inductance of the induction coil. However, it is well-known in the art that an inductive sensor comprises an induction coil and thus, one of ordinary skill in the art would recognize that an inductive sensor comprises an induction coil. Alternatively, even if this is not an inherent feature of an inductive sensor, it is noted that Schabbach also discloses an electronic module (2) with a module housing (20), the electronic module being adapted to be removably attached to an injection device (1) with a device housing (10) for monitoring of an injection process executed by the injection device, wherein the electronic 
Moreover, Eckel is silent for the plunger of the syringe. However, Schabbach also further discloses that it is known in the art for injection devices with driving element similar to the plunger of a syringe of Eckel comprising a conductive component (i.e., magnetic material or coating on drive screw 205) at least partially made of electrically conductive material ([0224]). Therefore, since both Eckel and Schabbach are drawn to systems with injection devices with the position of the driving element being monitored by sensors, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to also modify the plunger of the syringe of Eckel with the feature of comprising a conductive component at least 
Claim 7. Eckel in view of Schabbach discloses the system according to claim 3, wherein Eckel further discloses that the inductive sensor being positioned in displacement sensor housing 170 which is positioned on a planar surface coaxial with a main axis of the syringe (see Fig. 3 for position of displacement sensor housing 170 and Fig. 7B for how syringe is fitted to device 100). Therefore, it follows that the induction coil of the inductive sensor of Eckel in view of Schabbach would be positioned in displacement sensor housing 170 such that the induction coil is arranged on a planar or curved surface coaxial with the main axis.
Claim 24. Eckel in view of Schabbach discloses the electronic module according to claim 13 wherein Eckel discloses that device 100 comprises at least one displacement sensor 172 ([0055]) but does not further disclose that the inductive sensor comprises first and second inductive sensors, each comprising an induction coil, and wherein each of the induction coils is adapted to be inductively coupled to a conductive base winding loop of a first base or of a second base of a cover sleeve spring of the monitored injection device. However, it is noted that Schabbach discloses sensors 401 in the form of a pair of inductive sensors each with an induction coil ([0224]). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to further modify the at least one displacement sensor of Eckel with the feature of a pair of inductive sensors each with an induction coil as disclosed by Schabbach. Again, it is noted that the specifics of the injection device is not required by the electronic module and thus, the feature of a first base and second base of a .

Allowable Subject Matter
Claims 4-6, 9, 11, and 19 would still be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
With respect to the previous claim objections, the amendments to the claims as noted on pgs. 9-10 of the Remarks are considered sufficient to clarifying the previous informalities. Therefore, the previous claim objections are withdrawn. However, the amended claims still contain informalities as explained above. 

With respect to the previous 35 U.S.C. 112(b) rejections, the amendments to the claims as noted on pgs. 10-12 of the Remarks are considered sufficient to clarifying the previous confusion. Therefore, the previous 35 U.S. C. 112(b) rejections are withdrawn. However, the amendments to the claims introduces confusion into the claims as explained above. 

Applicant's arguments filed on November 15, 2021 on pgs. 7-9 and 12-17 drawn to the amended claims have been fully considered but they are not persuasive.
First, it is noted that applicant’s arguments on pgs. 12-14 regarding the monitoring being for a filling process rather than “for dispensing from the filled syringe” is not persuasive because Eckel is capable of detecting dispensing from the filled syringe during the filling process such as for when the filled amount exceeds the desired amount requiring the excess to be dispensed from the filled syringe. Thus, arguments drawn to the limitation of when the monitoring occurs are not persuasive. More specifically, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., for monitoring an injection process where the measured dose is dispensed from the filled syringe into a patient) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Second, applicant’s arguments on pgs. 14-15 regarding claim 1 is not persuasive. It is noted that Eckel discloses that an injection device (200) with a device housing (i.e., since housing of syringe 200) for a filled syringe since injection device 200 is a syringe ([0024]) and the housing of syringe 200 will be a housing for a filled syringe after syringe 200 is filled. More specifically responding to applicant’s four argued differences:
1. Eckel still discloses that the claimed electronic module because movable housing 120 and stationary base 110 are removably attachable to syringe 200 ([0024]). Thus, applicant’s argument is not persuasive.
into a patient from a syringe already filled) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
3. Applicant’s argument drawn to the inductive sensor (required by claim 3) appears to be partially based on the arguments of above points 1 and 2. Moreover, in case applicant is arguing that [0037] of Eckel is not sufficient to disclosing an inductive sensor. This argument is not persuasive because Eckel explicitly discloses that the distance measurement system comprises different types of sensors or combinations thereof including capacitive sensor and inductive sensor, wherein the embodiment of device 100 is illustrated with capacitive sensor 172. However, one of ordinary skill in the art would understand Eckel discloses embodiments where capacitive sensor 172 would be replaced with one or a combination of the different types of sensors of the distance measurement system disclosed in [0037] of Eckel.
4. Moreover, applicant’s arguments that Eckel does not disclose the limitation of “to essentially the first or, in case of injection abort or interruption, to another, final component position” is also not persuasive. It is noted that the electronic module of Eckel is capable of detecting the positions of plunger rod of syringe 200 being displaced a displacement distance of Δx ([0036]; Fig. 7B). Thus, the sensor of Eckel ([0037]) is capable of measuring the claimed displacements to three different positions since the 
Thus, applicant’s arguments drawn to the newly added limitations are not persuasive.
	Third, applicant’s arguments on pgs. 16-17 regarding claim 12 is also not persuasive. In particular, applicant’s arguments that the modification of Schabbach does not disclose the limitation of claim 12 appears to hinge on applicant’s prior arguments that Eckel does not disclose the newly added limitations and Schabbach does not teach the newly added limitation. Thus, since Eckel discloses the amended limitations as explained above, it follows Eckel or Eckel in view of Schabbach discloses amended claim 12.
Lastly, applicant’s arguments on pgs. 15-18 regarding the rejections of claims 8, 10, and 20, rejections of claims 13, 21-23, and 25, and the rejections of claims 3, 7, and 24 are not persuasive since Eckel discloses the newly added limitations to amended claims 1 and 12 as explained above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Krulevitch (US Pub. No. 2011/0313350 A1) also discloses the claimed system and electronic module.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA ZHANG whose telephone number is (571)270-5369.  The examiner can normally be reached on Monday-Thursday 8AM - 4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNA ZHANG/Primary Examiner, Art Unit 3783